IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


WILMINGTON SAVINGS FUND                      : No. 7 MM 2018
SOCIETY, FSB, DOING BUSINESS AS              :
CHRISTIANA TRUST, NOT IN ITS                 :
INDIVIDUAL CAPACITY, BUT SOLELY              :
AS TRUSTEE FOR BCAT 2015-14ATT,              :
                                             :
                    Respondents              :
                                             :
              v.                             :
                                             :
GLORIA S. YUN,                               :
                                             :
                    Petitioner               :


WILMINGTON SAVINGS FUND                      : No. 8 MM 2018
SOCIETY, FSB, DOING BUSINESS AS              :
CHRISTIANA TRUST, NOT IN ITS                 :
INDIVIDUAL CAPACITY, BUT SOLELY              :
AS TRUSTEE FOR BCAT 2015-14ATT,              :
                                             :
                    Respondents              :
                                             :
              v.                             :
                                             :
GLORIA S. YUN,                               :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of March, 2018, the Applications for Leave to File Original

Process are GRANTED, and the Applications for Extraordinary Relief are DENIED. The

Application to Seal filed at 8 MM 2018 is DENIED.